—Judgment, Supreme Court, New York County (Rena Uviller, J.), rendered June 19, 1992, convicting defendant, after a jury trial, of attempted robbery in the third degree, and sentencing him, as a second felony offender, to a term of l½ to 3 years, unanimously affirmed.
The verdict was not against the weight of the evidence, which *264we previously reviewed on the People’s appeal from the trial court’s order setting aside the verdict for legal insufficiency (176 AD2d 554, lv denied 79 NY2d 827). The issues raised by defendant concerning his larcenous intent and the credibility of the complainant were properly placed before the jury, and we find no reason to disturb its determination (see, People v Bleakley, 69 NY2d 490, 495). Concur—Rosenberger, J. P., Rubin, Kupferman, Asch and Mazzarelli, JJ.